Citation Nr: 0714347	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956, and from October 1956 to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for residuals of a 
back injury.  He claims that he injured his back in the 
spring of 1955 during a parachute jump.  He alleges that when 
he landed, he hit the ground very hard and injured his back.  
He contends that he was subsequently hospitalized for 
treatment of this condition for four to five days.

The majority of the veteran's service medical records are not 
obtainable, and it is presumed that they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
As such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt rule to assist the veteran in developing a claim, 
and to explain its decision when the veteran's medical 
records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Based upon its review of the veteran's claims 
folder, the Board finds that there is a further duty to 
assist the veteran with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

In September 2002, the veteran notified the RO that he was 
treated at the Fort Bragg Army Hospital in Fort Bragg, North 
Carolina between April 1955 and June 1955.  At his April 2004 
hearing before the RO, the veteran indicated that he was 
hospitalized for four to five days following his back injury 
at the post hospital at Fort Bragg.  While the RO requested 
the veteran's medical service records, SGO records, and 
sick/morning reports, there is no evidence that the veteran's 
clinical records were requested directly from the post 
hospital at Fort Bragg.  As part of VA's duty to assist the 
veteran in developing evidence in support of his claim, the 
RO should, with the assistance of the veteran, attempt to 
obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board also finds that the circumstances of this 
case warrant that an etiological opinion be obtained 
concerning the veteran's current back disorder.  

Accordingly, the case is remanded for the following actions:

1.  The RO, with the assistance of the 
veteran, must contact the post hospital 
at Fort Bragg, Womack Army Medical 
Center, or any other appropriate agency, 
to obtain copies of the veteran's 
clinical records relating to his back 
injury in the spring of 1955.  If these 
records cannot be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  The veteran 
must be informed as to the result of 
these efforts.

2.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
back disorder prior to March 1987.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims folder.  

3.  The RO must advise the veteran that 
he can submit alternate evidence to 
support his contention that service 
connection for a back disorder is 
warranted.  This evidence may take the 
following forms; however, the veteran may 
submit any other evidence he finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.  

4.  Thereafter, the RO must afford the 
veteran a VA examination to determine the 
current existence and etiology of any back 
disorder found.  If a back disorder is 
found, after a thorough review of the 
veteran's claims file, including his 
available in-service and post-service 
medical records, the examining physician 
must express an opinion as to whether the 
veteran's current back disorder resulted 
from his active duty military service, or 
to any incident therein, to include a 
parachute jump in 1955.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

7.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
a back disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



